Citation Nr: 0019809	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  
In that decision the RO increased a disability evaluation 
from 30 to 50 percent for PTSD from August 10, 1995.  The 
veteran perfected an appeal of the June 1996 decision.  In a 
July 1997 rating action, the RO continued a 50 percent 
disability evaluation for PTSD from August 10, 1995.  The 
current award is less than the maximum evaluation available 
and consequently the issue remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

Manifestations of the veteran's PTSD do not exceed 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships; or a considerably impaired ability to 
establish and maintain effective or favorable relationships 
with people, and considerable industrial impairment from 
reduced levels of reliability, flexibility and efficiency 
because of psychoneurotic symptoms.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999), 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for PTSD.  

Private medical records from May 1990 and July 1990 show that 
the veteran received treatment for a paranoid disorder.  

VA Medical Center (VAMC) outpatient treatment records from 
September to October 1992 note that the veteran received 
ongoing treatment for recurrent major depression, complaints 
of PTSD, and alcohol abuse.  In October 1992, the veteran was 
treated at a VA hospital for alcohol dependency and primary 
dysthymia.  

During a December 1992 VA psychiatric examination, the 
veteran was diagnosed with PTSD, chronic in nature and severe 
in degree.  

VAMC outpatient treatment reports from June and September 
1993 show that the veteran had problems with anxiety, 
depression, an inability to sleep, recurrent thoughts of 
Vietnam, nightmares, and social isolation.  Diagnosis was 
PTSD, alcohol dependence, and dysthymic disorder.  Global 
Assessment Functioning (GAF) was 60.  

VAMC outpatient treatment records from July to November 1995 
note that the veteran complained of an inability to socialize 
with other people, difficulty concentrating, difficulty 
staying asleep, and recurrent nightmares.  The VA examiner 
observed that the veteran was well-dressed, pleasant, 
cooperative and there was no evidence of aggression or 
agitation.  The veteran's speech was normal in rate, volume, 
and intonation.  His thought processing was coherent and 
logical and he was oriented in the three spheres.  There was 
no evidence of tangentiality.  The veteran's affect was full, 
reactive, smiling, and appreciative.  The veteran had no 
delusions or hallucinations.  Diagnosis was PTSD.  

VAMC outpatient treatment reports from January 1996 show that 
the veteran reported being uncomfortable during group 
therapy.  On mental status examination, the veteran was 
pleasant, well-dressed, alert, oriented, and appeared his 
appropriate age.  The veteran's mood was euthymic with 
appropriate affect and his thought processing was logical and 
coherent.  There was no evidence of suicidal ideations, 
homicidal ideations, or psychosis and the veteran's cognition 
was intact.  

In February 1996, the veteran received treatment at a VAMC 
for anxiety, an inability to sleep, and flashbacks from 
Vietnam.  The veteran told the VA examiner that his 
nightmares were less frequent and that he had not used 
alcohol since 1993.  The VA examiner found that although the 
veteran was anxious, tense, and irritable, he did not suffer 
from delusions or hallucinations.  It was also noted that the 
veteran was mostly a loner.  Diagnosis was PTSD.  

During a March 1996 VA psychiatric examination, the veteran 
told the VA psychiatrist that he continues to have problems 
dealing with people.  The veteran reported that he had been 
unemployed for the last three and a half years due to 
difficulty dealing with people, getting into fights, and 
avoiding crowds.  The veteran stated that he has problems 
with concentration, memory, sleep, nightmares, flashbacks, 
chronic depression and anxiety.  The veteran also explained 
that he was enrolled in a vocational rehabilitation program 
but had to drop out because of his lack of stability.  He 
told the VA psychiatrist that he does not have any friends 
and that the intrusive thoughts he has about Vietnam trigger 
flashbacks and nightmares.  

Upon mental status examination, the VA psychiatrist described 
the veteran as clean and neat, appearing his stated age, and 
having moderate eye contact.  The veteran's speech was 
coherent and relevant, his mood was depressed, his affect was 
blunted, and the veteran had general paranoia.  There was no 
evidence of psychosis, his cognitive functions were grossly 
intact, insight was fair, and judgment was good.  Diagnoses 
was chronic PTSD severe in nature.  The veteran also suffered 
from severe psychosocial stressors as a result of combat 
experiences.  GAF was 45.  

VAMC outpatient treatment reports from March 1996 to May 1996 
indicate that the veteran received on-going group therapy for 
his PTSD.  A May 1996 treatment report reflect that the 
veteran was sleeping better and nightmares were periodic.  
The veteran stated that his flashbacks from Vietnam occurred 
less frequently.  The VA examiner noted that the veteran 
suffered from no delusions or hallucinations and he was 
oriented in three spheres.  Although he was less tense and 
irritable, the veteran reported having difficulty 
concentrating.  The veteran also explained that his social 
activity was limited.  

From July 1996 to February 1997, the veteran received 
treatment at a VAMC for PTSD.  The veteran again reported 
that his social activity had been limited and that he had not 
used alcohol for over the past three years.  On mental status 
examination, the VA examiner noted that the veteran was 
alert, coherent and oriented in the three spheres.  The 
veteran was sleeping better, his memory was preserved and he 
was not suffering from delusions or hallucinations.  The 
veteran was, however, suffering from flashbacks and 
nightmares from Vietnam.  The VA examiner found that the 
veteran's concentration and recent memory were mildly 
defective.  Diagnosis was PTSD.  

In May 1997, the veteran again received treatment at VAMC for 
his PTSD.  The VA examiner found that the veteran was 
sleeping better, he no longer had flashbacks about Vietnam, 
his memory was preserved and the veteran had good 
concentration.  The veteran was oriented in three spheres and 
he had no delusions or hallucinations.  The veteran, however, 
did have episodes of depression and was tense and irritable.  
Diagnosis was PTSD.  

VAMC outpatient treatment records from September and December 
1997 also indicate that the veteran continued to receive 
ongoing treatment for PTSD.  In September 1997, the veteran 
reported that he avoids crowds and has problems with anger 
management and anxiety.  The veteran also stated that he 
suffers from nightmares about Vietnam about once a week.  On 
examination, the veteran was pleasant, cooperative, and 
verbal.  The veteran was not psychotic and his cognition was 
intact.  It was noted that frustration/hyperarousal patterns 
were apparent.  

A February 1998 VA psychiatric examination shows that the 
veteran's chief complaint as to his PTSD involves 
socializing.  The veteran explained that he isolates himself 
from other people and avoids crowds because he is 
uncomfortable around them.  He also reported suffering from 
nightmares that are often accompanied by sweats.  According 
to the veteran, when he does have a nightmare he has to get 
up and walk around because he is unable to go to sleep for 
the rest of the night.  The veteran also reported having 
problems with intrusive thoughts, anger, irritability, and 
feelings of depression.  He described a general overall 
feeling of being helpless and frustrated.  

Upon mental status examination, the veteran's immediate and 
remote memory was good.  His recent memory was also good and 
he was able to recall without difficulty all three of three 
words presented to him after a delay of approximately five 
minutes.  He was oriented in all spheres, his speech was 
normal, and his continuity of thought was goal-directed and 
logical.  The veteran's thought content contained no suicidal 
ideation or homicidal ideation.  There were no delusions, 
ideas of reference, or feelings of unreality.  His abstract 
ability as measured by similarities was concrete and he gave 
a good interpretation of the proverb presented to him.  
Concentration as measured by serial seven's evidenced two 
errors.  He went accurately to seventy-nine, and then stated 
seventy-three and sixty-seven.  He was able to compute ten 
percent of one hundred and fifty accurately and quickly in 
his head.  The veteran's mood was euthymic and his range of 
affect was broad.  The veteran was alert and responsive.  His 
judgment was good and his insight was fair.  Diagnoses was 
chronic PTSD.  The veteran also suffered from stressors 
related to finances, trying to establish a new job, social 
isolation, and combat experiences.  The veteran's GAF was 50.  

During a May 1998 personal hearing, the veteran stated that 
he was terminated from his position as a postal worker 
because of his PTSD symptoms.  He explained that he started 
drinking and he could not get along with the people at work.  
The veteran also stated that he has problems being around 
crowds of people, he continues to suffer from nightmares, he 
has difficulty sleeping, and he suffers from anxiety.  

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected PTSD.  See Jones v. Brown, 7 Vet. App. 134 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 50 percent evaluation is 
warranted for the following symptoms: Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. §  4.130, 
Diagnostic Code 9411 (1999).

A 100 percent evaluation is warranted for the following: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation was warranted if the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired and where the reliability, 
flexibility, and efficiency levels were so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is warranted when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and the veteran is demonstrably unable to 
obtain or retain employment.  Id.

The GAF considers psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 4th. ed., (DSM-IV), 
46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Analysis

The Board notes here that the RO initially reviewed the 
veteran's claim under the "old" criteria and has also 
reviewed the veteran's claim under the provisions of the 
"new" diagnostic criteria as evidenced by a statement of 
the case issued in July 1997.  

Upon review of the record, including testimony presented at 
the veteran's hearing on appeal in May 1998, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's PTSD.  

The medical evidence, particularly the report from the 
February 1998 VA examination, reveals that the veteran has 
numerous subjective complaints as to the severity of his PTSD 
symptomatology.  The veteran has complaints of social 
isolation, nightmares, intrusive thoughts about Vietnam, 
anger, irritability, and feelings of depression.  Although, 
the veteran does exhibit signs of severe impairment in his 
ability to establish and maintain effective or favorable 
relationships with people due to his inability to get along 
with people and his inability to maintain stable employment, 
the objective medical evidence does not show psychoneurotic 
symptoms of such severity and persistence so as to result in 
severe impairment in the ability to obtain or retain 
employment.  

For example, during the veteran's most recent VA examination, 
the veteran's immediate, recent, and remote memory was good.  
He was able to recall without difficulty all three words 
presented to him after a delay of approximately five minutes.  
He was oriented in all spheres, his speech was normal, and 
his continuity of thought was goal-directed and logical.  The 
veteran's thought content contained no suicidal ideation or 
homicidal ideation.  There were no delusions, ideas of 
reference, or feelings of unreality.  His abstract ability as 
measured by similarities was concrete.  The veteran's mood 
was euthymic and his range of affect was broad.  The veteran 
was alert and responsive.  His judgment was good and his 
insight was fair.  The veteran did, however, suffer from 
stressors related to finances, trying to establish a new job, 
social isolation, and combat experiences.  The veteran's GAF 
was 50 and although this indicates that the veteran has a 
serious impairment in social, occupational or school 
functioning, the objective medical evidence as to the 
severity of the veteran's psychoneurotic symptoms do not 
warrant a 70 percent evaluation under the "old" criteria of 
Diagnostic Code 9411 (1996).

The evidence also is against an increased evaluation under 
the "new" criteria of Diagnostic Code 9411 (1999).  The 
evidence does not reveal occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  To the contrary, the 
report from the February 1998 psychiatric examination reveals 
relatively normal findings in these areas apart from the 
veteran's subjective complaints of social isolation, 
nightmares, intrusive thoughts about Vietnam, anger, 
irritability, and feelings of depression.  The veteran's 
statements are not probative because he is not competent to 
provide evidence that requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 3 Vet. 
App. 492 (1992).  The veteran's recent psychiatric history 
reveals ongoing treatment for psychiatric complaints, but the 
veteran's present symptoms and his serious difficulties with 
interpersonal relationships more nearly approximates the 
criteria and rating already in effect for a disability 
evaluation of 50 percent.  See 38 C.F.R. § 4.7.  Therefore 
the Board finds that, a higher evaluation of 70 percent is 
not warranted.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board finds that the evidence is not evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required under the provisions of U.S.C.A. § 5107.


ORDER

An increased rating for service-connected PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

